LOCKWOOD, J.
We have examined carefully the petition for rehearing in the above-entitled action. No new points have been suggested in the petition, and we see no reason to recede from the position taken by us in the original opinion. In justice to Messrs. Dougherty & Dougherty, attorneys for appellants, however, and at their request, we think we should make the statement that they did not represent the plaintiff herein in the transaction upon which this suit is based. Their connection with the *122matter commenced with the filing of this particular case. The motion for rehearing is denied.
McALISTER, C. J., and ROSS, J., concur.